          Case 1:21-cr-00130-PGG Document 17 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                      ORDER
JOHNNY DE LOS SANTOS,
                                                                  21 Cr. 130 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference for Defendant Johnny De Los Santos on August 20, 2021 at

10:30 a.m. will proceed by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

Dated: New York, New York
       August 19, 2021
